Name: Council Regulation (EEC) No 2069/81 of 20 July 1981 fixing, for the 1981/82 marketing year, the production aid for tinned pineapple and the minimum price to be paid to pineapple producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7 . 81 Official Journal of the European Communities No L 203/7 COUNCIL REGULATION (EEC) No 2069/81 of 20 July 1981 fixing , for the 1981 /82 marketing year, the production aid for tinned pineapple and the minimum price to be paid to pineapple producers HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 For the 1981 /82 marketing year , the production aid for tinned pineapple referred to in Article 1 of Regula ­ tion (EEC) No 525/77 shall be 54-24 ECU per 100 kilograms, including immediate packaging . Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple ( l ), as amended by Regulation (EEC) No 2990 /78 (; ), and in particular Article 4 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 1 of Regulation (EEC) No 525/77 establishes a system of production aid for tinned pineapple processed from pineapples harvested in the Community ; whereas the object of such aid is to offset the difference between the Community offer price and the prices charged by third countries for tinned pineapple ; Whereas, under Article 3 of the said Regulation , the granting of such aid is subject to the payment of producers of fresh pineapples of at least a minimum price ; whereas that price must be fixed so as to ensure a fair remuneration to the producers concerned . For the said marketing year, the minimum price referred to in Article 3 of Regulation (EEC) No 525/77 shall be 23-73 ECU per 100 kilograms . Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels . 20 July 1981 . For the Council The President P. WALKER (&gt;) OJ No L 73 , 21 . 3 . 1977 , p . 46 . I2 ) OJ No L 357, 21 . 12 . 1978 , p . 1 .